Judgment modified as provided in the journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, modified so that it shall read as follows:
It is therefore ordered, adjudged and decreed that the defendant company, its officers, agents and employes, be and they are hereby perpetually enjoined from either directly or indirectly using or *451causing to be used the word “Pflueger” whether in print or other graphic form in connection with its business; provided, however, that it may use its present corporate name and the name of Ernest A. Pflueger as its officer in connection with said business, upon the following terms and conditions, and not otherwise: the word “Pflueger” therein shall never be made more conspicuous than the rest of such name. It is further ordered and adjudged that the relief prayed for against Ernest A. Pflueger individually be and the same is denied and the petition is dismissed against him.
Spear, C. J., Price, Johnson and Donahue, JJ., concur.